UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 10, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2553

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 03 CR 831-1
ADRIESE THOMAS,
     Defendant-Appellant.                    James B. Zagel,
                                             Judge.


                                    ORDER

       On limited remand pursuant to United States v. Paladino, 401 F.3d 471 (7th
Cir. 2005), the district court responded that it would have imposed the same
sentence had it known the guidelines were not mandatory. Thomas’s 24-month
sentence is in the middle of a properly calculated guideline range and is therefore
presumptively reasonable. See United States. v Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). And because Thomas declined our invitation to file memoranda
concerning the district court’s response, she failed to rebut this presumption.
Nothing in the record suggests this sentence is unreasonable, thus, we AFFIRM the
judgment.